DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.

Status of Application
This communication is responsive to the applicant's amendment filed 10/01/2021.
Claims 1, 3-8, 10-13, and 15-20 are pending.  Claims 2, 9 and 14 have been cancelled.

Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.


Claims 1, 4-8, 10-11; 12, 13, and 16-20 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Rumreich (US-2010/0104264).
Regarding claim 1, Rumreich discloses an electronic device (100) comprising control circuitry, audio circuitry, one or more speakers (118, 212) and an audio output route (see ¶ [0014]) all of which are integrated within a housing of the electronic device (see Fig. 1), the control circuitry (processor 110) operative to: 
	identify a current mode of the device (see para [0021], [0022]), wherein the current mode comprises one of a first mode (music-on-mute enabled), or a second mode (music-on-mute disabled); 
	in response to identifying the current mode is the first mode (music-on-mute enabled mode), direct the audio circuitry to prevent received audio from being output to one or more speakers (speaker 118, 212) of the electronic device through a first audio output route (prevent TV audio being output to the speaker),
	in response to identifying the current mode is the second mode (music-on-mute disabled mode), direct the audio circuitry to provide the received audio for output to one or more speakers (speaker 118, 212) of the electronic device through a first audio output route (TV audio being output to the speaker), and 
	in response to sensing that an accessory (media source 104, 204) is coupled to the device (see ¶ [0015]), switch routing of the received audio within the device from the second mode (music-on-mute disabled mode) to the first mode (music-on-mute enabled mode), and upon the accessory becoming coupled to the device, the audio circuitry provides the received audio through a second audio output route (audio signal from the assessor and output to the electronic device), wherein the second audio output route couples the accessory to the electronic device with a wireless audio route (see wireless communication between the media source and the electronic device/TV in ¶ [0015]). 

	Rumreich discloses the accessory are different types of audio player (see ¶ [0014]).  It would have been obvious to one of ordinary skill in the art at the time the invention was made to also having the second audio output route for output by the accessory in order to enable user to monitor or listen to the audio output with the accessory itself.  Furthermore, Bluetooth audio route is a standard wireless communication protocol for wireless signal transmission, therefore it would have been obvious to one of ordinary skill in the art at the time the invention was made to provide the standard Bluetooth audio route for the wireless communication between the electronic device and the accessory as taught by Rumreich.
	Regarding claim 4, see Fig. 2, remote control 206 and on screen interface 214.
	Regarding claims 5 and 6, see Fig. 2, media source or accessory 204 includes different types of players and have output interface and speaker (see ¶ [0014]).
Regarding claim 7, see ¶ [0015] that disclose the accessory is part of a dock that retains the electronic device.  
	Regarding claim 8, the electronic device disclosed by Rumreich is including a remote control (see Fig. 2, 206]) are generally having volume control provided using the assessor coupled to the device through the second audio output route.
	Regarding claim 10, the first mode (music-on-mute enable mode) and the second mode (music-on-mute disabled mode) are used to mute and/or silent the internal 
Regarding claim 11, Rumreich disclosed the electronic device as discussed in claim 1 above.  However, Rumreich does not disclose the electronic device is a telephone, a desktop computer or a notebook computer.  Rumreich discloses the electronic device is a TV, and including processor 110 for A/V signals processing as shown in Fig. 1.  It would have been obvious to one of ordinary skill in the art at the time the invention was made to utilizes the audio switching control processing with accessory output control to provide theater sound to external speaker in order to generate greater sound outputs for user as taught by Rumreich, for a well-known electronic device such as a desktop computer or a lap top computer. 

	
	Method claims 12, and 15-20 are rejected for the same reasoning as set forth for the rejection of apparatus claims 1, and 4-8 since the apparatus claims perform the same functions as the method claims.

	Regarding claim 13, Rumreich discloses the method of claim 12 further comprising in response to sensing that the accessary is decoupled form the electronic device, the electronic device is remaining in first mode (see ¶ [0017]).

Claims 3 and 15 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Rumreich in view of Chen (US-2005/0261789).

Wireless Bluetooth connection or coupling between different audio devices is old and well known in the art, and A2DP or HFP protocols are industry standard protocols for such purpose.  Chen discloses audio wireless transmission and receiving and amplifying system utilize the industry standard A2DP or HFP protocols for wireless connection between electronic devices (see Fig. 2, 5 and para [0030], [0035]).  It would have been obvious to one of ordinary skill in the art at the time the invention was made to modify the electronic device and the accessory of Rumreich with wireless Bluetooth communication system that utilize the industry standard A2DP or HFP protocols, as taught by Chen, for improving the electronic devices and the accessory with wireless transmission and receiving capability.

	Method claim 15 are rejected for the same reasoning as set forth for the rejection of apparatus claim 3 since the apparatus claims perform the same functions as the method claims.

Response to Arguments
Applicant’s arguments with respect to claim(s) 1, 3-8, 10-13, and 15-20 have been considered but are moot because the new ground of rejection does not rely on any 

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to XU MEI whose telephone number is (571)272-7523.  The examiner can normally be reached on Monday-Friday 10-6:30 est.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vivian Chin can be reached on 571-272-7848.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


/XU MEI/           Primary Examiner, Art Unit 2654                                                                                                                                                                                              	12/31/2021